Citation Nr: 1040768	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  04-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for a back disorder, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973, 
including service in Vietnam.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In that decision, the RO denied entitlement to service 
connection for skin rashes/condition and back condition.

In June 2005, March 2006, and March 2009, the Board remanded the 
claims.  For the reasons discussed below, the RO/AMC has 
substantially complied with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" 
rather than "strict compliance" is required under Stegall) 
(citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange.

2.  The Veteran has not been diagnosed with a disease presumed to 
be service connected in veterans exposed to Agent Orange.

3.  The Veteran's current skin disorder is unrelated to the skin 
symptoms he experienced in service.

4.  A back disorder did not manifest in service or for many years 
thereafter, cervical spine arthritis did not manifest within the 
one year presumptive period, and a current back disability is 
unrelated to service or a service-connected disorder including 
medication prescribed therefor.
CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A back disorder was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and is not 
related to a service-connected disability.  38 U.S.C.A. §§ 1101, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In May 2003, February 2004, and July 2006 letters, the RO 
notified the Veteran of the evidence needed to substantiate the 
claims for service connection for skin and back disorders.  The 
March 2003 letter specifically discussed Agent Orange exposure, 
which is the primary theory advanced by the Veteran in his claim 
for service connection for a skin disorder as discussed below.  
The February 2004 letter discussed the general requirements for 
establishing service connection and also noted that veterans who 
have certain service/disease combinations may qualify for an 
automatic presumption of service connection.  As to the claim for 
service connection for a back disorder on a secondary basis, that 
aspect of the claim is being denied as a matter of law, and the 
VCAA is therefore inapplicable to it.  See 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of 
law, entitlement to the benefit claimed cannot be established); 
38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue 
assistance with regard to a claim requesting a benefit to which 
the claimant is not entitled as a matter of law).  In addition, 
the July 2006 letter satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in the July 2006 letter.

Contrary to VCAA requirements, most of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claims in multiple supplemental statements of the case (SSOCs), 
the most recent one in June 2010.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records, other than those that the responses of the 
records custodians indicated had been destroyed or did not exist.  
See 38 C.F.R. § 3.159(c)(1,)(2).  In its June 2005 remand, the 
Board instructed the RO/AMC to obtain the records of skin 
treatment the Veteran received from the Dallas, Texas VA Medical 
Center (VAMC).  In its March 2006 remand, the Board noted that, 
while the RO/AMC had obtained the Dallas VAMC records from 
October 2003 and thereafter, it had not obtained those from 1979 
to 1988.  The Board thus again remanded the claims for the RO/AMC 
to accomplish this development.  In response, the AMC requested 
these records from the VAMC in a March 2006 letter, and received 
records from the Dallas VAMC from January 1998 to June 2000.  The 
AMC again requested the records, and the Dallas VAMC indicated in 
an October 2008 response that the records could not be located.  
Thus, the AMC fully complied with its duty to assist with regard 
to these records by continuing to request them until the 
custodian indicated that they could not be located.  See 38 
C.F.R. § 3.159(c)(2) (VA may conclude that no further efforts are 
required when Federal agency advises that custodian does not have 
requested records).  These repeated efforts also reflect 
substantial compliance with the Board's March 2006 remand 
instructions, which indicated that if no records were available, 
the RO should so state for the record.  The inclusion of the 
response indicating that the records were not available 
substantially complied with this instruction.  See D'Aries, 22 
Vet. App. at 105.

In addition, the Board's March 2009 remand instructed that the RO 
request private treatment records for which the Veteran had 
authorized the release, from Parkland Hospital, Dr. Sowada, Dr. 
Lancaster, Dr. Blackburn, and Dr. Hyatt.  The RO/AMC requested 
these records multiple times and obtained some of them.  As 
acknowledged by the Veteran's representative in the September 
2010 post-remand brief, some of the physicians, such Dr. 
Blackburn in an august 2009 letter, indicated that the records 
had been destroyed in accordance with Federal and State law 
allowing such destruction 10 years after the last treatment by 
the physician.  Thus, the RO/AMC complied with the Board's remand 
instructions, which instructed that these records be requested, 
D'Aries, 22 Vet. App. at 105, and with its duty to assist with 
regard to private records.  See 38 C.F.R. § 3.159(c)(1) 
(additional requests not required if response indicates that 
records sought do not exist).

The RO/AMC also sent multiple letters to the Veteran notifying 
the Veteran of its inability to obtain these records and 
explaining its efforts and that the Veteran was ultimately 
responsible for providing the evidence.  The RO/AMC thus complied 
with 38 C.F.R. § 3.159(e).

In addition, the veteran was afforded an August 2005 VA 
examination, which addressed the nature and etiology of his skin 
and back disorders.  This examination was adequate because, as 
discussed below, the examiner considered the Veteran's prior 
medical history, described the skin and back disorders in 
sufficient detail to allow the Board to make a fully informed 
evaluation, and explained the reasons for his conclusion.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  See also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its reasoning).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for skin and 
back disorders are thus ready to be considered on the merits.



Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if they manifested to a 
compensable degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Moreover, as he served in Vietnam, the Veteran is presumed to 
have been exposed to Agent Orange. 38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii). Veterans exposed to Agent Orange are 
entitled to service connection on a direct basis for the diseases 
listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  See 
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Further, under 
38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  Such includes the degree of 
disability resulting from aggravation to a nonservice- connected 
disability by a service-connected disability. 38 C.F.R. § 
3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's primary contentions as indicated in his written 
statements are that he has a skin disease as a result of his 
exposure to Agent Orange and that the medication that he has 
taken for his skin disease has caused a back disorder.  The claim 
for service connection for a skin disease on a presumptive basis 
must be denied because the evidence does not reflect, and the 
Veteran has not claimed, that  he has a disease that is listed in 
38 U.S.C.A. §  1116(a)(2) or 38 C.F.R. § 3.309(e).  Those 
diseases are: chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Moreover, VA has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 68 Fed. Reg. 27630, 27641 (May 20, 2003).  The Veteran 
has not claimed that he has any of the listed diseases.  Rather, 
he has referred to skin rashes and general skin conditions in his 
statements.  He has been diagnosed with dermatitis, which is not 
on the list.  In addition, a January 1984 letter from a VA 
environmental health physician indicated that the Veteran had 
recently undergone an examination that indicated that no 
abnormalities currently known to be attributable to Agent Orange 
exposure were found.  Thus, service connection for a skin 
disorder is not warranted on a presumptive basis.

However, the failure to establish service connection on a 
presumptive basis does not preclude a veteran from showing that a 
disability such as a skin disorder is related to in-service Agent 
Orange exposure or otherwise related to service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.304(d) (the availability of service 
connection on a presumptive basis does not preclude consideration 
of service connection on a direct basis).  In this case, the 
Veteran has been diagnosed with a skin disorder and the STRs 
include notations of a back rash, leg lesions, and thigh 
furuncles.  The Board must therefore consider service connection 
for a skin disorder on a direct basis, as it is reasonably raised 
by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 
(Fed. Cir. 2009) (in direct appeals, all filings must be read in 
a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(Board must review all issues reasonably raised from a liberal 
reading of all documents in the record).

The March 1973 separation examination report indicated that the 
skin was normal, and the Veteran wrote in the notes section: "My 
health is good so far, I've only had minor problems, like rash or 
cold (in past; OK now)."  The first clinical evidence of a skin 
disorder appears to be a May 1982 treatment note from the Dallas 
Medical and Surgical Clinical Association indicating leg and face 
rashes.  In his written statements, the Veteran has not 
specifically indicated continuity of skin symptomatology and 
appeared to indicate that he first began having skin problems in 
1979.  To the extent that the Veteran has indicated continuity of 
symptomatology, he is competent to do so, but his testimony must 
be weighed against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds 
that the Veteran's statement at the time of separation indicating 
that his rashes were the past and that he was "OK now" are more 
probative than any lay statements made during the course of an 
appeal for benefits.  Any subsequent lay statements indicating 
continuity of skin symptomatology are therefore not credible.  
Moreover, the passage of many years between discharge from active 
service and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for service 
connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In addition, while there are many private and VA treatment 
records that note the Veteran's dermatitis, none of these records 
contains an opinion as to the etiology of this disorder.  The 
only medical opinion on this question is that of the August 2005 
VA examiner, who reviewed the claims file and examined the 
Veteran.  He noted the in-service skin symptoms, and the 
Veteran's statements that he began having generalized skin 
lesions of the face and neck.  The examiner concluded that the 
Veteran's skin disorder was not related to service.  He explained 
that the then current disorder was atopic dermatitis and that the 
skin conditions in service were a resolving furuncle and a 
limited fungal infection on the upper portion of the back, and 
that there was no documented recurrence of either condition and 
neither would have likely been confused with atopic dermatitis.  
As the VA examiner explained the reasons for his conclusion based 
on an accurate characterization of the evidence of record 
including the Veteran's statements, his opinion is entitled to 
substantial probative weight.   See Nieves-Rodriguez, 22 Vet. 
App. at 304.

As to the Veteran's own statements, which primarily alleged a 
relationship between his skin disorder and Agent Orange, 
questions of causation in relation to Agent Orange pertain to a 
disease process caused by an herbicide which falls within the 
category of cases that the Court has found are not matters on 
which a layperson is competent to opine. See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).  Compare Jandreau, 492 F.3d 
at 1376 (lay witness capable of diagnosing dislocated shoulder); 
Barr, 21 Vet. App. at 308-309 (lay testimony is competent to 
establish the presence of varicose veins); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); with Clemons v. Shinseki, 
23 Vet. App. 1, 6 (2009) ("It is generally the province of 
medical professionals to diagnose or label a mental condition, 
not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  
See also Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer").  Moreover, while the August 
2005 VA examiner did not opine as to whether the Veteran's skin 
disorder was related to Agent Orange exposure, there is no 
evidence indicating the possibility of such a relationship other 
than the Veteran's generalized lay assertions, which are not 
enough to warrant a VA examination or opinion on this question.  
See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 
2010). 

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for a skin disorder.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001).

As noted, the Veteran claims that he has a back disorder that is 
related to the medication he has been prescribed for his skin 
disorder.  While a claim that prescription of medication for a 
service connected disorder caused or aggravated a non-service-
connected disorder could be a viable one, here the medicine was 
prescribed for a skin disorder that has been found not to be 
service connected.  In the absence of service connection for the 
disability for which the medicine was prescribed, service 
connection cannot be established on a secondary basis in relation 
to such disability as a matter of law.  See 38 C.F.R. § 3.310(a) 
(providing for service connection for a disability only where 
such disability is proximately due to or the result of a disease 
or injury that is already service-connected); Sabonis  v. Brown, 
6 Vet. App. 426, 430 (1994).  Moreover, while the Veteran has 
been diagnosed with spondylitis, osteoporosis and osteopenia of 
the lumbar spine, and arthritis of the cervical spine, there are 
no complaints, treatment, or diagnoses relating to the back 
(other than a rash on the back) in the STRs, the March 1973 
separation examination report indicated that the spine was 
normal, and there is no evidence of a back disorder until many 
years after service.  In addition, there is no evidence of 
cervical spine arthritis within the one year presumptive period, 
as the first evidence of arthritis (which did not specify the 
joint involved) is in a March 1988 Dallas County Hospital 
District discharge instruction list.  Further, the Veteran did 
not allege a relationship between a back disorder and service, 
and the evidence does not indicate the possibility of such an 
association.   Thus, neither service connection nor a VA 
examination as to the etiology of a back disorder is warranted.  
Waters, 601 F.3d at 1377; Colantonio v. Shinseki, 606 F.3d 1378, 
1382 (Fed. Cir. 2010).  In addition, while VA treatment records 
and the August 2005 VA examiner noted a relationship between the 
lumbar spine osteoporosis and steroid injections for the 
Veteran's skin disorder, as noted the skin disorder has been 
found not to be service connected, precluding service connection 
for any disability secondary to the skin disorder.

For the foregoing reasons, the claim for service connection for a 
back disorder on a secondary basis must be denied as a matter of 
law, and the preponderance of the evidence is against the claim 
on a direct and presumptive basis.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Ortiz v. Principi, 274 F.3d at 1364; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for a back disorder, to include 
on a secondary basis, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


